                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      No. 20-03046-05-CR-S-BP
                                                     )
RUFUS H. JONES,                                      )
                                                     )
               Defendant.                            )
                                            ORDER

       Before the Court is the third Motion filed personally by Defendant, asking the undersigned

to reconsider detention. (Doc. 171.) As Defendant has been advised previously, he is represented

by an attorney in this case, and the Court “is not required ‘to entertain pro se motions filed by a

represented party.’” United States v. Tollefson, 853 F.3d 481, 485 (8th Cir. 2017) (citing Abdullah

v. United States, 240 F.3d 683, 686 (8th Cir. 2001)). Furthermore, the Scheduling and Trial Order

entered on June 22, 2020 states that pro se filings will not be accepted from defendants who are

represented by counsel. (Doc. 82 ¶ VI(A).) Accordingly, the third pro se Motion to reconsider

detention is DENIED. Any request of the Court must be made by and through Defendant’s

attorney. The Clerk’s Office is directed to send a copy of this Order and prior Orders to Defendant

via regular mail. (Docs. 107, 147.)

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: September 14, 2020




            Case 6:20-cr-03046-BP Document 173 Filed 09/14/20 Page 1 of 1
